Name: Council Regulation (EC) No 2801/98 of 14 December 1998 amending Regulation (EC) No 45/98 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished
 Type: Regulation
 Subject Matter: economic geography;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities 24. 12. 98L 349/10 COUNCIL REGULATION (EC) No 2801/98 of 14 December 1998 amending Regulation (EC) No 45/98 fixing, for certain fish stocks and groups of fish stocks, the total allowable catches for 1998 and certain conditions under which they may be fished THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3760/92 of 20 December 1992 establishing a Community system for fisheries and aquaculture (1), and in particular Article 8(4) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EC) No 45/98 (2) fixes, for certain fish stocks and groups of fish stocks, the TACs for 1998 and certain conditions under which they may be fished; Whereas, in accordance with the provisions laid down in Regulation (EC) No 847/96 (3), precautionary TACs may be reviewed under conditions stipulated in Article 3(1) therein; whereas those conditions are satisfied for the stocks of nephrops in the Skagerrak, the Kattegat and ICES area IIIbcd; Whereas, within the framework of the bilateral consulta- tions on the reciprocal fishing rights between the Community and Poland for 1998, the Community shares for Baltic sprat and cod have been modified; Whereas Regulation (EC) No 45/98 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 The Annex to this Regulation replaces the corresponding elements of Annex I to Regulation (EC) No 45/98. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 December 1998. For the Council The President W. MOLTERER (1) OJ L 389, 31. 12. 1992, p. 1. Regulation as amended by the 1994 Act of Accession. (2) OJ L 12, 19. 1. 1998, p. 1. Regulation as last amended by Regulation (EC) No 2386/98 (OJ L 297, 6. 11. 1998, p.3). (3) OJ L 115, 9. 5. 1996, p. 3. EN Official Journal of the European Communities24. 12. 98 L 349/11 ANNEX Species: Cod Gadus morhua Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 38 524 Deutschland 16 846 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 1 931 Sverige 26 196 (2) United Kingdom EC 83 497 (3) TAC 136 950 (1) Community waters (2) Excluding an additional 60 t of flatfish as bycatch in waters of the Community as constituted in 1994 (3) Of which no more than 1 100 t may be fished in the Esto- nian zone, no more than 2 200 t in the Latvian zone, and no more than 1 350 tonnes in the Lithuanian zone Species: Norway lobster Nephrops norvegicus Zone: Skagerrak and Kattegat (1), IIIbcd (1) BelgiÃ «/Belgique Danmark 3 905 (2) Deutschland 10 (3) Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland Sverige 1 395 (2) United Kingdom EC 5 310 TAC 5 310 (1) Community waters (2) No fishing of this quota may take place, in the Skagerrak, within 4 miles of the baselines of the Kingdom of Norway (3) No fishing of this quota may take place, in the Skagerrak, within 12 miles of the baselines of the Kingdom of Norway Species: Sprat Sprattus sprattus Zone: IIIbcd (1) BelgiÃ «/Belgique Danmark 48 780 Deutschland 30 910 Ã Ã »Ã » Ã ´Ã ± EspaÃ ±a France Ireland Italia Luxembourg Nederland Ã sterreich Portugal Suomi/Finland 25 540 Sverige 109 310 (3) United Kingdom EC 214 540 (2) TAC 219 540 (1) Community waters (2) Of which no more than 8 000 t may be fished in the Esto- nian zone, no more than 6 000 t in the Latvian zone, and no more than 4 000 t in the Lithuanian zone (3) Whenever consumption of this quota has reached a level of 89 310 tonnes, the remainder 20 000 tonnes may only be taken in waters under the sovereignty or jurisdiction of the Kingdom of Sweden